Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
	Examiner respectfully withdraws the 35 U.S.C. 112 rejection in light of the amendments. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Herman Paris Reg 54359 on 9/6/2022.
The application has been amended as follows: 
1.	(Currently Amended) An information processing apparatus comprising:  
	circuitry; and
	a memory storing computer-executable instructions that cause the circuitry to:
		receive an operation of requesting activation of a guest network creation application from an information terminal used by a guest user[[;]], 
		acquire a list of selectable guest network identifiers, in response to the received operation to request activation of the guest network creation application, the selectable guest network identifiers identifying a corresponding guest network whose setting have been configured by an administrator, 
		display a network selection screen configured to display the acquired list of selectable guest network identifiers,
		receive a physical operation on the selection screen to initiate use of the guest network corresponding to a selected guest network identifier selected from among the list of selectable guest network identifiers, 
		generate a random character string as a password for connecting to the guest network set by a communication relay apparatus in response to the operation to initiate use of the guest network, wherein the use of the guest network is initiated by:
			transmitting, to the communication relay apparatus, an addition request signal representing a request to add the selected identifier identifying the corresponding guest network to the communication relay apparatus, the addition request signal including the selected identifier and the randomly generated character string password for connecting to the guest network, and
		transmit, to the communication relay apparatus, a deletion request signal including the selected identifier and the random character string password, the deletion request signal representing a request to delete the selected identifier upon determining that an elapsed time from when the communication relay apparatus has added the selected identifier has exceeded a possible usage time of using the guest network. 

	10.	(Currently Amended) A communication system comprising:
	an information processing apparatus; and
	a communication relay apparatus, wherein
		the information processing apparatus includes:
		a first circuitry; and
		a first memory storing computer-executable instructions that cause the first circuitry to:
			receive an operation of requesting activation of a guest network creation application from an information terminal used by a guest user;
			acquire a list of selectable guest network identifiers, in response to the received operation to request activation of the guest network creation application, the selectable guest network identifiers identifying a corresponding guest network whose setting have been configured by an administrator; 
			display a network selection screen configured to display the acquired list of selectable guest network identifiers;
			receive a physical operation on the selection screen to initiate use of the guest network corresponding to a selected guest network identifier selected from among the list of selectable guest network identifiers;
			generate a random character string as a password for connecting to the guest network set by a communication relay apparatus in response to the operation to initiate use of the guest network, wherein the use of the guest network is initiated by: 
				transmitting, to the communication relay apparatus, an addition request signal representing a request to add the selected identifier identifying the corresponding guest network to the communication relay apparatus in response to the operation to request activation of the guest network, the randomly generated character string[[ as a]] password for connecting to the guest network; and
			transmit, to the communication relay apparatus, a deletion request signal including the selected identifier, the deletion request signal representing a request to delete the selected identifier upon determining that an elapsed time from when the communication relay apparatus has added the selected identifier has exceeded a possible usage time set as a time of using the guest network, and wherein 
		the communication relay apparatus includes:
			a second circuitry; and
			a second memory storing computer-executable instructions that cause the second circuitry to:
				add the selected identifier and the password included in the addition request signal upon receiving the addition request signal from the information processing apparatus; and
				delete the selected identifier included in the deletion request signal upon receiving the deletion request signal from the information processing apparatus.      

	13.	(Currently Amended) An information processing method performed by an information processing apparatus, the information processing method comprising:  
	receiving an operation of requesting activation of a guest network creation application from an information terminal used by a guest user;
	acquiring a list of selectable guest network identifiers, in response to the received operation to request activation of the guest network creation application, the selectable guest network identifiers identifying a corresponding guest network whose setting have been configured by an administrator[[,]]: 
	displaying a network selection screen configured to display the acquired list of selectable guest network identifiers; and
	receiving a physical operation on the selection screen to initiate use of the guest network corresponding to a selected guest network identifier selected from among the list of selectable guest network identifiers; and
	generating a random character string as a password for connecting to the guest network set by a communication relay apparatus in response to the operation to initiate use of the guest network;
	initiating the use of the guest network by:
		transmitting, to a communication relay apparatus, an addition request signal representing a request to add the selected identifier identifying the corresponding guest network to the communication relay apparatus in response to the operation to request activation of the guest network, including the selected identifier and [[a]] the randomly generated character string [[as a]] password for connecting to the guest network; and
	transmitting, to the communication relay apparatus, a deletion request signal including the selected identifier, the deletion request signal representing a request to delete the selected identifier upon determining that an elapsed time from when the communication relay apparatus has added the selected identifier has exceeded a possible usage time of using the guest network.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 13, the claims are deemed to be allowable over the prior art as neither Ahlers et al (US 20110235549 A1) nor Ballard et al. (US 20180242154 A1) nor Wiedmann et al. (US 8019082 B1) nor Fukuoka et al (US 5872916 A1) nor Shen et al. (US 20170054711 A1) nor Kruse et al. (US 20080083037 A1) nor Ruan (US 20200106920 A1) nor Yumura et al (US 20160295546 A1) nor Hovsepian (US 20020095420 A1) nor Tan et al. (US 20200014552 A1) nor Alcorn et al. (US 20190356668 A1) nor Xiao (WO 2019037350 A1) nor the combination either teach or suggest the limitations of the independent claims.
More specifically none of the above recited prior art “receive an operation of requesting activation of a guest network creation application from an information terminal used by a guest user, acquire a list of selectable guest network identifiers, in response to the received operation to request activation of the guest network creation application, the selectable guest network identifiers identifying a corresponding guest network whose setting have been configured by an administrator, display a network selection screen configured to display the acquired list of selectable guest network identifiers, receive a physical operation on the selection screen to initiate use of the guest network corresponding to a selected guest network identifier selected from among the list of selectable guest network identifiers, generate a random character string as a password for connecting to the guest network set by a communication relay apparatus in response to the operation to initiate use of the guest network, wherein the use of the guest network is initiated by: transmitting, to the communication relay apparatus, an addition request signal representing a request to add the selected identifier identifying the corresponding guest network to the communication relay apparatus, the addition request signal including the selected identifier and the randomly generated character string password for connecting to the guest network, and transmit, to the communication relay apparatus, a deletion request signal including the selected identifier and the random character string password, the deletion request signal representing a request to delete the selected identifier upon determining that an elapsed time from when the communication relay apparatus has added the selected identifier has exceeded a possible usage time of using the guest network”. That is an intermediary device that receives a command from a user device to activate an application, then receives a physical selection on the intermediary device, which activates that usage of the guest network and generates a password for the guest network, and to add and delete the guest network identifier and the password in the access point after a threshold period of time.  
Ahlers teaches an information processing apparatus comprising: (0033; System) circuitry; (0105; processor) and a memory storing computer-executable instructions that cause the circuitry to: (0105; processor executing instructions) display a network setting screen (display screen) configured to accept an operation to request activation of a guest network (enable guest network) (0097; 0098; display screen to configuring any of the guest networks, and enabling the guest network) generate a password (guest network password) for connecting to a communication relay apparatus (connecting to the router) in response to the operation to request activation of the guest network (after enabling the network and configuration is performed), (Fig 25; 0097-0098; the system generates a password for the guest network during the configuration and enabling steps, furthermore the administrator can assign the password during the configuration and enabling steps) the guest network (guest network) being set (enabled) by the communication relay apparatus (router);(0096; 0098; the guest network is accessible from the router, is configured and enabled at the router, and therefore is set by the router;) transmit, (0042; user computer 120a or 120b being used to manage the networks and the router) to the communication relay apparatus, (router) an addition request signal representing a request (configuration process) to add an identifier that identifies the guest network (guest network name) to the communication relay apparatus,(router) (0038; 0042; 0097; user computer is used for communication configurations such as those seen in Fig 25 which is a request for configuring the guest network on the router and is equivalent to a request see 0076; 0078-0079; 0081 how the admin computer uses a tool for communication with the router and setting identifiers and passwords) the addition request signal including the identifier (Fig 25; guest network name) and the generated password (Fig 25; guest network password) for connecting the guest network; (0038; 0042; 0097; user computer is used for communication configurations such as those seen in Fig 25 which is a request for configuring the guest network on the router and is equivalent to a request; the configuration information includes the guest network name and the guest network password) wherein the circuitry further sets a character string representing the 15identifier according to an operation by a user, (0076; 0079; Fig 25; the user can set the guest network password by changing the current password) and transmits, to the communication relay apparatus, the addition request signal representing the request to add the identifier represented by the character string that has been set (0076; 0079; 0081; Fig 25; the user can set the guest network password by changing the current password through configuration of the router using the admin application on the user computer)
Ahlers has some distinguishing differences in that (1) the guest network password is generated by the administrator and (2) the password is not randomly generated when the guest user activates that guest network by making a physical connection and therefore do not disclose “receive an operation of requesting activation of a guest network creation application from an information terminal used by a guest user, acquire a list of selectable guest network identifiers, in response to the received operation to request activation of the guest network creation application, the selectable guest network identifiers identifying a corresponding guest network whose setting have been configured by an administrator, display a network selection screen configured to display the acquired list of selectable guest network identifiers, receive a physical operation on the selection screen to initiate use of the guest network corresponding to a selected guest network identifier selected from among the list of selectable guest network identifiers, generate a random character string as a password for connecting to the guest network set by a communication relay apparatus in response to the operation to initiate use of the guest network, wherein the use of the guest network is initiated by: transmitting, to the communication relay apparatus, an addition request signal representing a request to add the selected identifier identifying the corresponding guest network to the communication relay apparatus,”.
Ballard teaches and transmit, to the communication relay apparatus,(access point) a deletion request signal, (removal request) which includes the identifier,(SSID) representing a request to delete (SSID removal request) the 25identifier upon determining that an elapsed time from-47- when the communication relay apparatus has added (assigned) the identifier has exceeded a possible usage time of using the guest network (the users lease of the SSID has expired) (Fig 7; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points to remove access to the temporary network SSID) wherein the circuitry further 10continuously determines whether the elapsed time has exceeded the possible usage time, and transmits the deletion request signal to the communication relay apparatus upon determining that the elapsed time has exceeded the possible usage time (the users lease of the SSID has expired) (Fig 7; 0068; Determining by the servers that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points) wherein the elapsed time (SSID lease time) is measured by the information processing apparatus from activation of an application program that transmits (Fig 7; Set SSID command from the server to the access point; which must have been performed by instructions and are equivalent to an application program) the addition request signal to the transmission of the deletion request signal (Fig 7; remove SSID command from the server to the access point) (the users lease of the SSID has expired) (Fig 7; 0066; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points) wherein the circuitry further receives an operation of a deletion instruction to delete the identifier, and 10transmits the deletion request signal to the communication relay apparatus upon determining that the operation of the deletion instruction is received (Fig 7; 0068; transmitting from the DHCP server to the provisioning server an SSID expired lease, and transmitting by the provisioning server an SSID removal request to the access point)
Ballard is different in that (1) it does not disclose a request that activates an application on the intermediary device, (2) does not receive a physical selection on the display screen of the intermediate device which then generates a password for the already assigned and setup SSID and therefore does not disclose “receive an operation of requesting activation of a guest network creation application from an information terminal used by a guest user, acquire a list of selectable guest network identifiers, in response to the received operation to request activation of the guest network creation application, the selectable guest network identifiers identifying a corresponding guest network whose setting have been configured by an administrator, display a network selection screen configured to display the acquired list of selectable guest network identifiers, receive a physical operation on the selection screen to initiate use of the guest network corresponding to a selected guest network identifier selected from among the list of selectable guest network identifiers, generate a random character string as a password for connecting to the guest network set by a communication relay apparatus in response to the operation to initiate use of the guest network, wherein the use of the guest network is initiated by: transmitting, to the communication relay apparatus, an addition request signal representing a request to add the selected identifier identifying the corresponding guest network to the communication relay apparatus transmit, to the communication relay apparatus, a deletion request signal including the selected identifier and the random character string password, the deletion request signal representing a request to delete the selected identifier upon determining that an elapsed time from when the communication relay apparatus has added the selected identifier has exceeded a possible usage time of using the guest network.”
Fukuoka teaches wherein the circuitry further stores, in a storage, authentication information for authenticating validity of the deletion instruction, and determines whether the authentication information is input, wherein the deletion request signal is transmitted to the communication relay apparatus upon in a case where it is determined that the operation of the deletion instruction is received, and the authentication information has been input (Col 4 Lines 64 [Wingdings font/0xE0] Col 5 Line 4; when a removing request is received, the system authenticates that user, and in response to the authentication of the user, transmitting the removal request to the designated sub-system) wherein the authentication information includes the password for connecting to the guest network.  (Col 2 Lines 50-53; Col 4 Lines 41 [Wingdings font/0xE0] Col 5 Line 22; when a removing request is received, the system authenticates that user, and in response to the authentication of the user, transmitting the removal request to the designated sub-system; the password used by the user is used to login to the system and access the system on the network )
	Tan teaches In aspects, the host establishes a guest network using the Wi-Fi access point at the rental property 410 that has an associated SSID to identify the guest network. To limit access to the guest network, the host can configure the smart-home service 412 and the Wi-Fi access point to automatically generate a guest password for the guest network for each booking that is received from the booking service 408. The smart-home service 412 shares the generated guest password with the booking service 408 which associates the generated guest password with the booking of the rental property 410. The booking service 408 provides the generated guest password to the guest via the booking application 404. Additionally or alternatively, the smart-home service 412 provides the generated guest password to the guest via the smart-home application 406. In another aspect, the Wi-Fi access point at can be populated with the same SSID and password that the guest uses at home or with an SSID and password that the guest uses for all vacation rental stays. In this way, the guest's Wi-Fi devices can automatically connect to the Wi-Fi network at the rental property 410.
Alcorn teaches  for further explanation, FIG. 3 sets forth a flow chart illustrating an exemplary method for granting guest devices access to a network using out-of-band authorization according to embodiments of the present invention that includes receiving (302), over an out-of-band network, a password (320) for an in-band network from a guest device (202), wherein the password is generated on the guest device (202). Receiving (302), over an out-of-band network, a password (320) for an in-band network from a guest device (202), wherein the password is generated on the guest device (202) may be carried out by the guest device (202) establishing a connection over the out-of-band network and transferring the password (320) over the out-of-band network.
Shen teaches wherein the circuitry generates-50- a random character string as the password (0013-0014; randomly generated password for gaining access to the network through an access point)
	Kruse teaches wherein the circuitry further sets the possible usage time according to an operation by a user (0056; wherein the administrator sets a limited time period for the temporary user account)
Ruan teaches further comprising: a printing apparatus, wherein 10the first circuitry of the information processing apparatus transmits, to the printing apparatus, the identifier and the password included in the addition request signal (0096-0098; transmitting by controller 130 AP information include SSID and password)
 	and 15the printing apparatus prints, (MFP) on a medium, information including the identifier, the password (0025-0026; 0087-0088; 0142; the printer can receive printing commands for printing any information provided to the printer, include the password, SSID)
	Yumura teaches further comprising: an apparatus, wherein 10the first circuitry of the information processing apparatus transmits, to the apparatus, the identifier (SSID) and the possible usage time that is set in advance (0076-0077; 0087; 0088; 0096-0097; transmitting to the terminal the SSID and a notification of when the SSID has expired, and is set in advance)
Hovsepian teaches and 15the printing apparatus prints, (MFP) on a medium, information including the identifier, the password and the possible usage time received from the information processing apparatus (Fig 11; 0036; printing on physical cards the certificate, including the identifier, the password, and the Issue date and the use date)
Xiao teaches A router, the router comprising a guest network, the guest network is required to log in using a login password, and the login password is randomly generated by the router according to a user request. A password generating method for a router guest network, the router includes a first network and a guest network, and the router accepts password generation request information sent by a user who has logged in to the first network to generate a random login password, the random login password. The guest network used to log in to the router. Further, the password generation request information includes a password encryption method information, and the random login password generated by the router is encrypted by using an encryption method in the password encryption method information. Further, after the random password login information is generated, it is sent to the user who has logged in to the first network. The password generation request information is received through the wireless network and the generated random password login information is sent through the wireless network.
	All of the remaining prior art fail to teach, activating an application on an intermediate device based on the request from a client device, display guest network identifier, and receiving a selection by the user at the intermediate device, and initiating a series of steps in response to initiating usage of the guest network and therefore do not disclose “receive an operation of requesting activation of a guest network creation application from an information terminal used by a guest user, acquire a list of selectable guest network identifiers, in response to the received operation to request activation of the guest network creation application, the selectable guest network identifiers identifying a corresponding guest network whose setting have been configured by an administrator, display a network selection screen configured to display the acquired list of selectable guest network identifiers, receive a physical operation on the selection screen to initiate use of the guest network corresponding to a selected guest network identifier selected from among the list of selectable guest network identifiers, generate a random character string as a password for connecting to the guest network set by a communication relay apparatus in response to the operation to initiate use of the guest network, wherein the use of the guest network is initiated by: transmitting, to the communication relay apparatus, an addition request signal representing a request to add the selected identifier identifying the corresponding guest network to the communication relay apparatus”

In the examiners opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of the above recited prior art to recite activating an application on an intermediate device based on the request from a client device, display guest network identifier, and receiving a selection by the user at the intermediate device, and initiating a series of steps in response to initiating usage of the guest network and therefore do not disclose “receive an operation of requesting activation of a guest network creation application from an information terminal used by a guest user, acquire a list of selectable guest network identifiers, in response to the received operation to request activation of the guest network creation application, the selectable guest network identifiers identifying a corresponding guest network whose setting have been configured by an administrator, display a network selection screen configured to display the acquired list of selectable guest network identifiers, receive a physical operation on the selection screen to initiate use of the guest network corresponding to a selected guest network identifier selected from among the list of selectable guest network identifiers, generate a random character string as a password for connecting to the guest network set by a communication relay apparatus in response to the operation to initiate use of the guest network, wherein the use of the guest network is initiated by: transmitting, to the communication relay apparatus, an addition request signal representing a request to add the selected identifier identifying the corresponding guest network to the communication relay apparatus transmit, to the communication relay apparatus, a deletion request signal including the selected identifier and the random character string password, the deletion request signal representing a request to delete the selected identifier upon determining that an elapsed time from when the communication relay apparatus has added the selected identifier has exceeded a possible usage time of using the guest network.”

	Therefore independent claims 1, 10, and 13 are deemed to be allowable over the prior art and dependent claims 2-9, 11-12 are deemed to be allowable in light of their dependency from an allowable claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451